Citation Nr: 1201545	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-02 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to September 1963.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska, that denied the benefits sought on appeal.  In June 2009, the Veteran testified before the Board at a hearing held at the RO; a transcript of the hearing is of record.  

The Board notes that one of the issues on appeal was certified to the Board as entitlement to service connection for PTSD.  However, as the record reflects diagnoses of antisocial personality and anxiety disorders, the Board finds that the issue is more appropriately characterized as captioned above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In January 2010, the Board remanded the Veteran's claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO/AMC continued to deny the claims (as reflected in a September 2011 supplemental SOC (SSOC)) and returned the matters on appeal to the Board for further consideration.





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  The currently diagnosed PTSD is not shown to be due to event or incident of the Veteran's period of service.  The Veteran's claimed stressor(s) could not be verified.  There is no evidence that the Veteran currently has any other psychiatric disorder etiologically related to his military service.

3.  The competent medical opinion on the question of whether the Veteran's current tinnitus is etiologically related to in-service noise exposure is in relative equipoise.  


CONCLUSIONS OF LAW

1.  The Veteran's psychiatric disorder, to specifically include PTSD is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a March 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The January 2006 RO rating decision reflects the initial adjudication of the claims after issuance of the March 2005 letter.  

A February 2010 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the February 2010 letter, and opportunity for the Veteran to respond, the September 2011 supplemental SOC (SSOC) reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private treatment, VA outpatient treatment records and the reports of VA examinations conducted in December 2005 and June 2010.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his spouse and the Veteran's representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters remaining on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

A. Psychiatric Disorder, to include PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity" and the claimed stressor is consistent with the places, types, and circumstances of that veteran's service.  Despite the Veteran's contentions, the claimed stressor is simply not shown to be consistent with the places, types and circumstances of the Veteran's service.  As such, the amendment is not applicable in this case.

Where the VA determines that the veteran did not engage in combat with the enemy and was not a POW, or the claimed stressor is not related to combat or POW experiences, the veteran's lay statements, by themselves, will not be enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other credible evidence corroborating the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating evidence cannot consist solely of after-the-fact medical evidence containing an opinion as to a causal relationship between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD is required before a grant of service connection can be made.

In this case, the Veteran asserts that he has PTSD due to his service in Vietnam.   Specifically, he contends that during his service he was involved in combat resulting in a crash landing that resulted in the deaths of the pilot and co-pilot.  He reported that he was captured by a small group of North Vietnamese in February and March 1962 and held as a prisoner for about six days.  He also contends that in 1962 he served in Laos and North Vietnam for a short time in a "black ops unit" under the name "Crow's Nest" under the umbrella of "White Star."

Service personnel records show that the Veteran was absent without leave (AWOL) from September 1961 to October 1961 and from November 1961 to April 1962.  A court martial order in January 1962 reflects a guilty plea to the charges of being AWOL and that the Veteran was sentenced to a period of confinement in California from January 1962 to April 1962.  The Veteran's DD214 indicates that his military occupational specialty was physical activities specialist; there is no indication that the Veteran received a Purple Heart, Combat Action Badge or any other decoration or award indicative of combat.

The service treatment records show that in March 1961 the Veteran began crying in the barracks for no apparent reason and appeared quite immature with a chronically passive-aggressive sociopathic personality structure.  It was recommended that he investigate the possibility of compassionate reassignment.  The Veteran also complained of "weird feelings" in his head that he had since childhood that were vague but non psychotic.  It was noted that prior to service his father died, his mother was ill, and that his girlfriend broke up with him.  It was also noted that the Veteran "wanted out of service in the worst way" and threatened vague, but not suicidal actions.  Examination performed at separation in July 1963 reflects normal clinical psychological evaluation.

Subsequent to service, VA medical records dated in December 2002 reflect a history of childhood sexual and physical abuse when the Veteran was in foster care.  In an August 2003 VA treatment record, he was diagnosed with combat-related PTSD.  In October 2003, he underwent a mental health assessment and his Axis I diagnoses included anxiety disorder, NOS and a provisional diagnosis of PTSD with delayed onset.  Veteran Center records reflect a diagnosis of and treatment for PTSD.  In a May 2008 VA treatment record, the physician opined that the Veteran continued to suffer from combat-related PTSD; however, the physician indicated that he was not a mental health care provider.

In the report of VA examination in June 2010, the Veteran's reported stressors remained unchanged, namely that he was involved in combat resulting in a crash landing that resulted in the deaths of the pilot and co-pilot; that he was captured by a small group of North Vietnamese in February and March 1962 and held as a prisoner for about six days; and, that he served in Laos and North Vietnam.  For his service, the Veteran reported that he received three Purple Hearts for injuries sustained therein.  On objective examination the Veteran was diagnosed with PTSD.  The examiner specifically stated no other psychiatric disorder was clearly identified.

In this case, the medical evidence of record is replete with diagnoses of PTSD.  Notwithstanding a confirmed diagnosis of PTSD, the Board notes that service connection also requires credible supporting evidence that the claimed in-service stressor occurred and a link established by medical evidence between current symptoms and an in-service stressor.

As noted above, the Board previously remanded the issue on appeal in January 2010 for further development.  In the January 2010 remand, the Board instructed the RO to request that the National Personnel Records Center (NPRC) research the Veteran's personnel records to verify the occurrence of the Veteran's claimed stressor.

The AMC/RO issued a report in September 2011 formally finding that there was a lack of information to corroborate the Veteran's claimed stressor associated with his claimed PTSD.  Conspicuously missing from any evidence of record is confirmation of the occurrence of the Veteran's claimed in-service stressors. 

The Board is aware that medical professionals have linked the Veteran's diagnosed PTSD to his experiences in Vietnam.  In this regard, the Board notes that the Court has held repeatedly that, where there is a current diagnosis of PTSD, it must be presumed that the physician(s) making the diagnosis accepted the sufficiency of the in- service stressor(s).  Nevertheless, since the examiner does not generally have firsthand knowledge of whether a stressor actually occurred, credible evidence is required to verify that element.  Pentecost v. Principi, 16 Vet. App.124 (2002).

In this case, despite the requisite diagnosis of PTSD, the fact remains that the evidence of record simply fails to verify the occurrence of the Veteran's claimed in-service stressor.  In this regard, the Board notes that service personnel records show that the Veteran pled guilty to charges of being AWOL and was sentenced to a period of confinement in California during the same time when he was purportedly experiencing the traumatic events in Vietnam in 1962. 

Despite the Veteran's contentions, without credible evidence of an in-service stressor(s) the Veteran cannot meet the criteria for service connection for PTSD.  The law is clear the record must contain service records or other corroborative evidence that substantiates the occurrence of an in-service stressor.  See Gaines v. West, 11 Vet. App. at 357-58 (1998).  As the Veteran fails to provide evidence of an in-service stressor(s) during his time of service, service connection for PTSD is not warranted. 

As to the claim for any other acquired psychiatric disorder, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.   In this case, the Board is aware that the Veteran received treatment for psychiatric symptoms in service; however, on objective examination, the Veteran's psychological evaluation was normal.  Subsequent to service, the predominated psychiatric diagnosis has been PTSD.  As explained above, service connection for PTSD is not warranted.  The Board is aware of an October 2003 VA mental health assessment in which the Veteran, in addition to his PTSD diagnosis, was also diagnosed with anxiety disorder, not otherwise specified.  However, in the June 2010 VA examination report, the examiner explicitly stated that no other psychiatric disorder was clearly identified.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for an acquired psychiatric disorder (other than PTSD) must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, none of this evidence provides a basis for allowance of the claim.  Although the appellant is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as there is no medical evidence to support a current diagnosis of an acquired psychiatric disorder (other than PTSD), there is no basis upon which to award service connection.

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to PTSD must be denied.  The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

B. Tinnitus

The Veteran asserts that he has tinnitus that onset during his period of service.  The service treatment records reflect complaints of ear pain and a sore throat in December 1960.  A July 1963 report of medical history indicates that the Veteran had ear, nose, or throat trouble at that time or at some time in the past.

Subsequent to service, VA treatment records dated in March 1994 and July 1994 reflect complaints of left ear pain and pressure.

The Veteran underwent a VA audiology examination in January 1994 at which time he complained of pain and soreness in his ears.  He reported having "swimmer's ear" as a lifeguard during service.  While his service personnel records reflect a military occupational specialty of physical activities specialist, the Veteran indicated that he served as a heavy weapons specialist and did not use hearing protection.  He also claimed that in 1960, he fell off of a truck and hit his head and in 1963, hit his head on a diving board.  However, the service treatment records are void of any references to or treatment for any head injuries.  The Veteran indicated that he was unsure as to the date of onset of his tinnitus, but indicated that it had been present for many years.

Private treatment records dated in February 1994 indicate that the Veteran had a history of noise exposure and poor hearing due to noise exposure during service.  An October 2002 VA treatment report reflects treatment for and a diagnosis of tinnitus.  A private treatment report dated in February 2004 reflects a diagnosis of bilateral tinnitus with a thirty-year history.  The Veteran denied any history of recreational noise exposure, but reported significant noise exposure to mortars and guns without the benefit of hearing protection during service.  He was diagnosed with chronic bilateral tinnitus most likely secondary to sensorineural hearing loss with a history of noise exposure.  In a March 2004 addendum, the physician opined that the Veteran had a history of significant noise exposure in Vietnam without any other historical reasons for his sensorineural hearing loss.

The Veteran underwent a VA audiology examination in December 2005 at which time he complained of an onset of bilateral tinnitus after his escape from a Vietnamese camp in mid-1962.  He reported a history of acoustic trauma during service that consisted of exposure to mortars, machine guns, and recoilless rifles without hearing protection.  He stated that he was involved in firefights and a plane crash after which he was held in a Vietnamese camp where a gun was discharged directly at him during a mock execution.  The Veteran indicated only minimal occupational noise exposure prior to service as a roofer and after his service as a salesman.  The Veteran denied any significant recreational noise exposure, but indicated that his tinnitus became noticeable after an escape from a Vietnamese camp in 1962.  However, on VA examination in January 1994 he indicated that he was unsure as to the actual date of the onset of his tinnitus.  The examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of noise exposure incurred during military service.  To that end, the examiner explained that the Veteran's tinnitus was likely related to his hearing loss; however as the Veteran's hearing loss was less likely as not caused by or a result of noise exposure incurred during military service, the Veteran's tinnitus also was less likely as not caused by or a result of noise exposure incurred during military service.   

Pursuant to the Board's remand, the Veteran was afforded VA examination in June 2010.  In the examination report, the VA examiner, the Chief of audiology, acknowledged that she had reviewed the Veteran's claims file and documented the reported history of the Veteran's disability.  The Veteran reported bilateral, constant tinnitus since his period of military service.  The Veteran reported that he was a heavy weapons specialist and radio operator and that he was involved in a firefight in March 1962 on the border of Vietnam and Laos.  He also reported noise exposure from a shot fired at close range to his left ear when he was captured by the North Vietnamese.  He also reported being hit in the heat with a rifle butt.  On objective examination, the Veteran was diagnosed with mild to profound sensorineural hearing loss above 2000 Hertz in both ears.  The examiner reported that the Veteran's complaints of tinnitus were consistent with hearing loss.

The examiner noted that when the Veteran was examined in 1994, he reported a head injury due to a diving board accident in 1963, and did not report head injury from a rifle butt, nor did he report a gun being discharged by his left side in Laos.

The examiner observed that a small notch (worst at 6000 Hertz) was noted in the left ear on testing on the January 1994 VA examination, which might support tinnitus due to noise exposure.  It was also possible that a head injury may have resulted in the tinnitus.

The examiner concluded that while separation audiogram was within normal limits, a mild hearing loss was noted in the right ear and a severe hearing loss was noted in the left ear at 6000 Hertz.  The examiner explained that IOM (2005) report on Noise and Military Service indicated that a loss of hearing at 6000 Hertz was often associated with tinnitus and had the military tests included 8000 Hertz, a "notch" may have been recorded.  The examiner noted that an audiogram was not performed at enlistment, thus it could not be determined if the loss at 6000 Hertz existed prior to service.  Accordingly, the examiner opined that it was at least as likely as not that the tinnitus began as a result of military noise exposure.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the claim for service connection for tinnitus should be granted.

Here, the Veteran has asserted that that he experienced constant, bilateral tinnitus since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board is aware that certain reported events of the Veteran's service cannot be confirmed.  However, as to the question of whether the Veteran's current tinnitus is medically related to his military service, the evidence is in relative equipoise.  

To that end, the Board notes that the record includes conflicting opinions on the etiological relationship between the Veteran's tinnitus and his period of service.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the June 2010 opinion of the Chief of audiology, to be at least as probative as that of the December 2005 VA audiologist.  Both individuals examined or evaluated the Veteran, considered his documented history and assertions, and provided adequate rationale for the opinions expressed on a matter within an area of expertise.  

In the June 2010 examination report, the Chief of audiology, in documenting the unconfirmed events of the Veteran's service, focuses her opinion on the objective medical evidence demonstrated during service and subsequently.  In this regard, she observed that the separation audiogram, while within normal limits, still showed a mild hearing loss in the right ear and a severe hearing loss in the left ear at 6000 Hertz and explained that IOM (2005) report on Noise and Military Service indicated that a loss of hearing at 6000 Hertz was often associated with tinnitus.  Accordingly, the examiner opined that it was at least as likely as not that the tinnitus began as a result of military noise exposure.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 at 53-56. 

Under these circumstances, and with resolution of all reasonable doubt on the questions of in-service injury and medical nexus in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.





ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.

Service connection for tinnitus is granted.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


